Exhibit 10.1

 

AMENDMENT NO. 3 TO TRADE CREDIT FACILITY AGREEMENT

AND RELATED NOTE

 

THIS AMENDMENT NO. 3 TO TRADE CREDIT FACILITY AGREEMENT AND RELATED NOTE (this
“Amendment”) is entered into as of May 25, 2010 by and between Elixir Gaming
Technologies, Inc., a Nevada corporation formerly known as VendingData
Corporation (the “Borrower”), and Elixir Group Limited, a Hong Kong company and
successor in interest to Elixir International Limited (the “Lender”).  All
capitalized terms used in this Amendment not otherwise defined herein shall have
the same meaning ascribed to them in the Facility Agreement (as defined in the
recitals below).

 

R E C I T A L S

 

WHEREAS, the Borrower entered into a Trade Credit Facility Agreement with Elixir
International Limited, a wholly-owned subsidiary of the Lender (“Elixir
International”) dated April 21, 2008, as amended by way of an Amendment
(“Amendment No. 1”) to Trade Credit Facility Agreement and Related Note dated
November 6, 2008 and a further Amendment No. 2 (“Amendment No. 2”) to Trade
Credit Facility Agreement and Related Note dated July 24, 2009 (collectively,
the “Facility Agreement”).

 

WHEREAS, upon entering into the Amendment No. 1, the Borrower issued to Elixir
International a promissory note in the principal amount of $12,069,136 (the
“First Amended Note”). The First Amended Note extinguished a then existing
obligation of the Borrower under a promissory note referred to as the Initial
Note. Pursuant to the terms of the First Amended Note, the Borrower is obligated
to repay the principal, plus any accrued interest thereon, in 24 equal monthly
installments commencing on January 1, 2009.

 

WHEREAS, upon entering into the Amendment No. 2, the Borrower issued to Elixir
International a promissory note in the principal amount of $9,163,809 (the
“Second Amended Note”). The Second Amended Note extinguished a then existing
obligation of the Borrower under the First Amended Note. Pursuant to the terms
of the Second Amended Note, Elixir International granted the Borrower a deferral
of all repayments of principal and interest under the Facility Agreement until
July 1, 2010 provided that interest at the rate of 5% continues to accrue on the
said principal balance of $9,163,809. The repayment of the principal balance and
interest accrued thereon shall be repaid in 18 equal monthly installments
commencing on July 1, 2010.

 

WHEREAS, on April 20, 2010, in relation to the disposal of Elixir International
by the Lender, Elixir International assigned and transferred all its rights and
obligations under the Facility Agreement and the Second Amended Note to the
Lender.

 

WHEREAS, as of the date of June 30, 2010, the principal balance under the Second
Amended Note shall remain in the total amount of $9,163,809 (the “Outstanding
Principal”) and the total outstanding interest accrued thereon shall be
$458,190.46 (the “Accrued Interest”).

 

WHEREAS, the Borrower has requested the Lender, and the Lender has agreed, to
further restructure the Borrower’s obligations under the Second Amended Note.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower and the Lender now wish to effect the restructuring of the
repayment terms of the Second Amended Note by the issuance of a new promissory
note by the Borrower in exchange for the cancellation of the Second Amended Note
as set forth in this Amendment, and to further amend the terms of the Facility
Agreement as set forth in this Amendment.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
obligations and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the Borrower and the Lender hereby agree as
follows:

 

1.             1.1 Repayment of Accrued Interest. The Borrower shall repay the
Accrued Interest in full in one lump sum payment to the Lender on July 1, 2010.

 

1.2 Exchange of Further Revised Note for the Second Amended Note.  Subject to
the repayment of the Accrued Interest by the Borrower and upon the terms and
conditions set forth herein, the Lender agrees to surrender the Second Amended
Note for cancellation in exchange for the issuance by the Borrower of a new
promissory note (a draft form of which is attached hereto as Exhibit A) with the
following terms (the “Further Revised Note”):

 

A.            The Further Revised Note shall be in the Outstanding Principal
amount, which shall be repaid in 18 equal monthly installments commencing from
July 1, 2011;

 

B.            Interest on the Outstanding Principal amount under the Further
Revised Note will accrue at a rate equal to five percent (5%) per annum, with
interest to be calculated on the basis of 365 days in a year, provided that no
interest shall accrue on the accrued interest or any part of the principal that
has been repaid; and

 

C.            Interest at the rate set out in subpart (B) above shall be paid
monthly in arrears on the first day of the immediate following calendar month,
with the first interest payment to be made on August 1, 2010.

 

2.             Amendments to the Facility Agreement.

 

A.            The parties agree that the definition of “Term” in Section 1 of
the Facility Agreement is hereby deleted in its entirety and replaced by the
following:

 

“Term” means a period from the date of this Agreement until December 1, 2012.

 

B.            The parties further agree that Section 2.2 of the Facility
Agreement is hereby deleted in its entirety and replaced by the following:

 

“2.2 Payments and Interest on the Note. The Borrower agrees to repay the
principal amount of all Advances, plus accrued interest thereon, at such time,
in such

 

2

--------------------------------------------------------------------------------


 

manner and at such interest rate as set forth in the Amendment No. 3 to Trade
Credit Facility Agreement and Related Note dated May 25, 2010.”

 

3.             Acknowledgement by the Parties.  For the avoidance of doubt, the
parties acknowledge and agree that :

 

A.            No repayment of any unpaid principal balance under the Further
Revised Note shall be due until July 1, 2011; and

 

B.            The Lender agrees that it will not make any demand for immediate
payment of any outstanding principal amount under the Further Revised Note save
if there is either (i) an Event of Default; or (ii) Change of Control (subject
to any waiver by the Lender in its sole and absolute discretion).

 

4.             No Further Modifications.  Except as specifically set forth
herein, nothing in this Amendment shall be construed to enlarge, restrict, or
otherwise modify the terms of the Facility Agreement or the respective duties
and obligations of the parties thereto.

 

5.             Authorization; Enforceability.  Other than as set forth in this
Amendment, each of the Borrower and the Lender represents to the other that:
(i) it has all corporate right, power and authority to enter into this Amendment
and to consummate the transactions contemplated hereunder; and (ii) the
execution and delivery by it of this Amendment and the consummation of the
transactions contemplated hereunder will not result in the violation by it of
any law, statute, rule, regulation, judgment or decree of any court or
governmental authority to or by which it is bound, or of any provision of its
organizational documents; and (iii) no consent, approval, authorization or other
order of any governmental authority or other third party is required to be
obtained by it in connection with the authorization, execution and delivery of
this Amendment.

 

6              Miscellaneous.

 

6.1           Amendments and Waivers.  This Amendment, the Amendment No. 1, the
Amendment No.2  and the Facility Agreement, including the Further Revised Note,
set forth the entire agreement and understanding between the parties as to the
subject matter hereof and thereof and supersedes and replaces all prior and
contemporaneous discussions, negotiations, agreements and understandings (oral
or written) with respect to such subject matter.  This Amendment or any
provision hereof may be (i) amended only by mutual written agreement of the
Borrower and the Lender or (ii) waived only by written agreement of the waiving
party.

 

6.2           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and its successors and assigns and the
Lender and its successors and assigns.

 

6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section 6.3 prior to 3:00 p.m. (Hong Kong
time) on a Business Day, (b) the next Business Day after the date of
transmission, if

 

3

--------------------------------------------------------------------------------


 

such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Business
Day or later than 3:00 p.m. (Hong Kong time) on any Business Day, (c) the
5th Business Day following the date of mailing, if sent by Hong Kong recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:

 

If to the Borrower:

 

Elixir Gaming Technologies, Inc.

 

 

Unit 3705, 37/F, The Centrium

 

 

60 Wyndham Street

 

 

Central, Hong Kong

 

 

Facsimile: (852) 2521 0660

 

 

Attn: Andy Tsui, Chief Accounting Officer

 

 

 

If to the Lender:

 

Elixir Group Limited

 

 

38/F, The Centrium

 

 

60 Wyndham Street

 

 

Central, Hong Kong

 

 

Facsimile: (852) 3162 8375

 

 

Attn.: Dennis Tam, Group Financial Director

 

6.4           Governing Law, Venue.  This Amendment and the Further Revised Note
will be deemed to be a contract made under and governed by the laws of the State
of Nevada.  The Borrower and the Lender hereby consent to the personal
jurisdiction of the state and federal courts located in the State of Nevada in
connection with any controversy related to this Amendment and the Further
Revised Note, waive any argument that venue in such forums is not convenient and
agrees that any litigation in connection herewith will be venued the state or
federal courts located in Nevada.

 

6.5           Attorneys’ Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Amendment and the Further Revised
Note, the prevailing party, as specifically determined by the court, shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

6.6           Amendment Controls.  If any topic is addressed in the Facility
Agreement the Amendment No. 1 or the Amendment No. 2, on the one hand, and in
this Amendment, on the other, this Amendment shall control.

 

6.7           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument binding on all of the parties hereto.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be as
effective as delivery of a manually executed counterpart of a signature page of
this Amendment.

 

6.8           Headings. The headings of the Sections hereof are inserted as a
matter of convenience and for reference only and in no way define, limit or
describe the scope of this Amendment or the meaning of any provision hereof.

 

4

--------------------------------------------------------------------------------


 

6.9           Severability. In the event that any provision of this Amendment or
the application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Amendment shall not be affected except to the extent necessary to delete
such illegal, invalid or unenforceable provision unless the provision held
invalid shall substantially impair the benefit of the remaining portion of this
Amendment.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to Trade Credit
Facility Agreement and Related Note to be duly executed and delivered as of the
date first set forth above.

 

 

“Borrower”

 

 

 

ELIXIR GAMING TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Andy Tsui

 

 

Andy Tsui

 

 

Chief Accounting Officer

 

 

 

 

 

“Lender”

 

 

 

ELIXIR GROUP LIMITED,

 

a Hong Kong company

 

 

 

 

 

By:

/s/ Dennis Tam

 

 

Dennis Tam

 

 

Group Financial Director

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

to Amendment No. 3 to Trade Credit Facility Agreement and Related Note

 

UNSECURED PROMISSORY NOTE

 

$9,163,809

 

July 1, 2010

 

 

Hong Kong

 

1.             Obligation.  For value received, the undersigned Elixir Gaming
Technologies, Inc., a Nevada corporation (the “Borrower”), promises to pay to
the order of Elixir Group Limited, a Hong Kong company, or its assigns (the
“Holder”), the principal sum of Nine Million One Hundred Sixty-Three Thousand
Eight Hundred and Nine Dollars ($9,163,809), together with interest thereon, in
the manner and upon the terms and conditions set forth herein.  All Advances and
all payments of principal will be recorded by the Holder in its records which
records will be presumed accurate unless such presumption is rebutted by
contrary evidence.

 

This Note is referred to in, and evidences indebtedness incurred under, the
Trade Credit Facility Agreement dated as of April 21, 2008, as amended by the
Amendment to Trade Credit Facility Agreement and Related Note dated as of
November 6, 2008, the Amendment No. 2 to Trade Credit Facility Agreement and
Related Note dated as of July 24, 2009 and the Amendment No. 3 to Trade Credit
Facility Agreement and Related Note dated as of May 25, 2010 (referred to
herein, as it may be amended, modified, supplemented or replaced from time to
time, as the “Trade Credit Agreement”) between the Borrower and the Holder.  The
terms and conditions under which the Borrower is permitted and required to make
prepayments and repayments of principal of such indebtedness and under which
such indebtedness may be declared to be immediately due and payable are set
forth in the Trade Credit Agreement, the terms and conditions of which are
incorporated herein by reference.

 

2.             Interest.  This Note shall bear interest on the unpaid principal
amount at the rate of five percent (5%) per annum and Borrower shall pay accrued
interest monthly in arrears on the first day of the immediate following calendar
month, with the first interest payment to be made on August 1, 2010. For the
avoidance of doubt, the interest accrued on the unpaid principal amount for the
month of June 2011 will form part of the first monthly installment repayment of
principal amount and accrued and unpaid interest thereon and shall be paid on
July 1, 2011.

 

3.             Maturity.  The unpaid principal amount and accrued and unpaid
interest thereon shall be paid in 18 equal monthly installments of $529,490
each, commencing on July 1, 2011 and continuing on the 1st day of each of the
next 17 months thereafter, with a final payment due on December 1, 2012, at
which time all principal and interest then unpaid shall be due and payable.

 

4.             Payments and Prepayment.  All payments of principal and interest
under this Note will be made in lawful money of the United States of America in
immediately available funds at such place as may be designated by the Holder to
the Borrower in writing.  The Borrower may, at it sole discretion, prepay all or
any portion of the outstanding principal and interest hereon without penalty.

 

7

--------------------------------------------------------------------------------


 

5.             Waiver.  All parties hereto, whether as makers, endorsers or
otherwise, severally waive presentment, demand, protest and notice of dishonor
in connection with this Note.

 

6.             Governing Law.  This Note is made under and governed by the
internal laws of the State of Nevada, as provided for in the Trade Credit
Agreement.

 

 

 

ELIXIR GAMING TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Andy Tsui

 

 

Andy Tsui

 

 

Chief Accounting Officer

 

8

--------------------------------------------------------------------------------